Citation Nr: 0808910	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2006, it was determined that the 
requisite new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right ankle injury.  The case 
was then remanded to the Department of Veterans Affairs (VA) 
Houston, Texas, Regional Office (RO) for additional 
development and a de novo review of the claim.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in July 2007.  

In March 2008, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 and 38 C.F.R. § 20.900(c), a Deputy Vice Chairman of 
the Board granted the motion of the veteran's representative 
to advance the veteran's claim on the Board's docket.  The 
case is now ready for appellate review. 

In August 2006, the veteran submitted a written statement 
that appears to be a claim of entitlement to service 
connection for a bipolar disorder.  That claim is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

A chronic right ankle disability was not shown in service and 
competent evidence does not show it to be related to service 
or to a disease or injury of service origin.


CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right ankle injury.  In the interest of clarity, the Board 
will initially address the matter of whether this case has 
been appropriately developed for appellate purposes.  
Thereafter, the Board will present pertinent laws and 
regulations and analyze the veteran's claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in August 2003, August 2005, March 
2006, and August 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, this procedural defect has been 
cured without prejudice to the appellant because the 
veteran's claim was subsequently adjudicated by the RO (see 
the July 2007 supplemental statement of the case), and 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example the August 2006 statement from the veteran 
indicating that he had no other evidence or information to 
submit.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran is seeking service connection for a current right 
ankle disability.  As noted above, he claims that this 
disability is related to an injury sustained in 1951 in 
service when his sergeant purposely twisted his ankle after 
the veteran had refused to get out of a jeep.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right ankle disability.  

First, VA treatment records dated from January 1993 to August 
2001 demonstrate that the veteran complained of right ankle 
pain and swelling in both ankles on several occasions.  
Significantly, the claims file contains a report of a March 
2007 VA examination of the right ankle that resulted in a 
diagnosis of "ankle pain secondary to tendonitis and 
bursitis."  The Hickson element (1) has therefore been 
satisfied as to the disability claimed.  

With respect to Hickson element (2), the veteran's service 
medical records show that he was hospitalized in November 
1951 with reference to a right ankle injury.  He reported 
that a sergeant had twisted the ankle three days prior to the 
admission when the veteran had refused to get out of a jeep.  
Examination revealed swelling and generalized tenderness, 
although X-ray examination was negative for fracture.  The 
diagnosis was right ankle sprain.  Although no chronic right 
ankle disability was found on examination prior to separation 
from service in July 1952, the Board concludes that since 
there was an in-service right ankle injury, and that the 
veteran has a current diagnoses of a right ankle disability; 
for purposes of analysis, Hickson elements (1) and (2) are, 
accordingly, met.  

With reference to Hickson element (3), for the veteran to be 
successful in his claim, the evidence must show that it is at 
least as likely as not that his current right ankle 
disability is related to a disease or injury that occurred in 
service.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his current right 
ankle disability is directly related to the in-service injury 
he sustained in service in 1951 when a sergeant forcefully 
twisted his ankle.  With respect to any medical conjectures 
that could be made on his part, however, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
veteran's assertions that his current right ankle disability 
at issue is related to service, he is not qualified to render 
a medical opinion and his statements cannot serve as 
competent medical evidence of the etiology of this 
disability.  

In the category of supporting medical authority from those 
who do have the requisite medical background, however, the 
evidence includes certified records of private medical 
treatment, dated in April 1965 and April 1966, both authored 
by A.R., M.D.  The April 1965 medical record stated that 
"since 1951 [the veteran] has had weakness of the right 
ankle and callosity on the head of the third metatarsal . . 
"  Dr. A.R. also noted that the veteran had some limitation 
of lateral movement of the right ankle joint.  The diagnosis 
was an "old injury to the right ankle joint with slight 
deformity of the metatarsal arch."  

The April 1966 record noted that the veteran's symptoms 
included pain in the right foot and a painful callous area at 
the head of the third metatarsal.  Findings included 
limitation of motion of the right ankle, with a slight 
aberration of the right ankle joint, causing improper 
distribution of the body weight on the foot resulting in 
calluses.  The pertinent diagnosis included a slight 
deformity of the right ankle, deemed to be post-traumatic.  
In terms of "history from the office records," Dr. A.R. 
noted that in August 1964, the veteran complained of painful 
callous on the right foot caused by an abnormal relationship 
of the ankle joint causing bad mechanics of the foot.  It was 
stated that the "ankle foot injury had occurred while in the 
service."  

Although the foregoing medical statements are probative of 
the question of etiology of the veteran's right ankle 
disability, their probative value is weakened significantly 
due to the fact it was very clearly based upon the history 
provided by the veteran, himself.  Significantly, there is no 
indication that the examining physician, Dr. A.R., had the 
benefit of a review of the veteran's medical records in 
general, or his service medical records in particular.  More 
importantly, there is no indication that Dr. A.R. knew of the 
veteran's normal right ankle examination upon separation from 
service in July 1952, or of the lack of medical evidence of a 
right ankle disorder between the veteran's separation from 
service in 1952 and when he began to see Dr. A.R. in 1965, or 
that the veteran worked as a postal letter carrier for 10 
years after service.  

The Board finds that the foregoing reports have limited 
probative value, if any, as they are merely a recitation of 
the veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional);  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.). 

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a March 2007 VA right ankle 
examination conducted by an orthopedic surgeon for the 
express purpose of obtaining an opinion as to whether the 
veteran has a current right ankle disability that is related 
to service.  Following a complete review of the veteran's 
claims file, and a detailed outline of the medical evidence 
contained in that file, and after making the diagnosis of 
ankle pain secondary to tendonitis and bursitis, the VA 
orthopedic surgeon who conducted the examination concluded 
that "I do not see any specific relationship between [the 
veteran's] in-service injury in 1951 and his present ankle 
complaints."  

This latter VA examination report is deemed more probative 
than the former private medical records noted above because 
the latter conclusion was based exclusively upon the record 
and not upon the veteran's recollections.  It is significant 
to this discussion that the medical record review and 
examination in March 2007 was accomplished by a physician 
trained in the diagnosis and treatment of orthopedic 
pathology, included a thorough historical review, and 
provided sound reasons for the opinion reached, based upon 
the veteran's documented medical history and reference to 
diagnostic medical tests as well as the prior medical 
records.  This foundation is clearly distinguished from the 
earlier opinions supporting the veteran's claim in terms of 
probative value.  The March 2007 VA examination report is 
highly probative while the supporting statements' value are 
grossly diminished by the fact that they were based upon the 
veteran's lay reports of history and were thus mostly 
speculative in nature.  

The examiner who conducted the March 2007 VA right ankle 
examination did recognize the supporting histories set out by 
Dr. A.R., who had previously examined the veteran, but found 
no basis upon which he was able to arrive at any other 
conclusion than that the current right ankle disability was 
unrelated to the in-service right ankle twisting injury as 
alleged by the veteran.  Moreover, the Board cannot ignore 
the fact that the veteran had a normal right ankle 
examination upon separation from service, no documented right 
ankle complaints for over 12 years after service, and that 
the initial diagnosis of a right ankle disability was not 
until over 12 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's right 
ankle disability is proximately due to or the result of a 
service-connected disease or injury, or that his current 
right ankle disability was incurred during service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disability is not warranted.


ORDER

Entitlement to service connection for residuals of a left 
ankle injury is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


